Sognier, Judge.
Easley, McCaleb and Stallings, Ltd. (“EMS”) obtained a judgment against Brentwood Financial Corporation and subsequently filed a garnishment action against Gateway Management. The trial court found that the payments made to Brentwood by Gateway were payments due to a third party, Walt Silber, who had directed Gateway to forward his payments to Brentwood. Based on its finding that Gateway had incurred no legally enforceable liability to Brentwood or otherwise assumed any continuing obligation in favor of the judgment debtor, the trial court granted judgment in favor of Gateway and denied EMS’s traverse of Gateway’s answer.
EMS filed a direct appeal from that order. OCGA § 5-6-35 (a) (4) requires that an application for discretionary appeal be filed in “[a]ppeals from cases involving garnishment or attachment, except as provided in paragraph (5) of subsection (a) of Code Section 5-6-34.” The exception as set forth in OCGA § 5-6-34 (a) (5) relates to judgments or orders granting or refusing applications for attachment against fraudulent debtors. Contrary to EMS’s arguments, the exception as set forth in OCGA § 5-6-34 (a) (5) is clearly not applicable here, and thus we must dismiss this appeal for EMS’s failure to follow the proper appellate procedure. OCGA § 5-6-35 (a) (4); see Wallace v. Saks Fifth Ave., 180 Ga. App. 679 (350 SE2d 308) (1986).

Appeal dismissed.


Banke, P. J., and Pope, J., concur.